EXCHANGE AGREEMENT

by and between

FIRST BANCORP

and

THE UNITED STATES DEPARTMENT OF THE TREASURY

Dated as of July 7, 2010
TABLE OF CONTENTS

Page

ARTICLE I

THE CLOSING; THE EXCHANGE OF CAPITAL SECURITIES FOR SERIES F PREFERRED STOCK

     
Section 1.1
Section 1.2
Section 1.3
  The Capital Securities
The Closing
Interpretation

ARTICLE II

EXCHANGE

     
Section 2.1
Section 2.2
  Exchange; Dividend Exchange
Exchange Documentation

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     
Section 3.1
Section 3.2
Section 3.3
Section 3.4
Section 3.5
Section 3.6
Section 3.7
Section 3.8
Section 3.9
Section 3.10
  Existence and Power
Authorization and Enforceability
Capital Securities and Underlying Common Shares
Amended Warrant and Warrant Shares
Non-Contravention
Anti-Takeover Provisions and Rights Plan
No Company Material Adverse Effect
Offering of Securities
Brokers and Finders
Disclosure on Form 10-K and Form 10-Q

ARTICLE IV

COVENANTS

     
Section 4.1
Section 4.2
Section 4.3
Section 4.4
Section 4.5
Section 4.6
Section 4.7
Section 4.8
Section 4.9
Section 4.10
  Commercially Reasonable Efforts
Expenses
Exchange Listing
Access, Information and Confidentiality
Executive Compensation
Certain Notifications Until Closing
Sufficiency of Authorized Common Stock
Monthly Lending Reports
Status Reports
Observer to the Board

ARTICLE V

ADDITIONAL AGREEMENTS

      Section 5.1
Section 5.2
Section 5.3
Section 5.4
Section 5.5
Section 5.6
Section 5.7
Section 5.8
Section 5.9
Section 5.10
Section 5.11  
Unregistered Capital Securities
Legend
Certain Transactions
Transfer of Capital Securities; Underlying Common Shares and
Warrant Shares
Registration Rights
Voting Matters
Restriction on Dividends and Repurchases
Repurchase of Investor Securities
[Reserved.]
Bank or Thrift Holding Company Status
Compliance with Employ American Workers Act

ARTICLE VI

MISCELLANEOUS

     
Section 6.1
Section 6.2
Section 6.3
Section 6.4
Section 6.5
Section 6.6
Section 6.7
Section 6.8
Section 6.9
Section 6.10
Section 6.11
Section 6.12
Section 6.13
  Termination
Survival of Representations and Warranties
Amendment
Waiver of Conditions
Governing Law; Submission to Jurisdiction, etc
Notices
Definitions
Assignment
Severability
No Third-Party Beneficiaries
Entire Agreement, etc
Counterparts and Facsimile
Specific Performance

LIST OF ANNEXES



    ANNEX A: FORM OF AMENDED WARRANT  



    ANNEX B: FORM OF NEW CERTIFICATE OF DESIGNATIONS  



    ANNEX C: FORM OF OPINION  



    ANNEX D: FORM OF WAIVER  

LIST OF SCHEDULES



    SCHEDULE A: CAPITALIZATION  



    SCHEDULE B: COMPANY MATERIAL ADVERSE EFFECT  

     
Defined Terms
 

Affiliate
  Section 6.7(b)
Agreement
  Preamble
Amended Warrant
  Recitals
Benefit Plans
  Section 1.2(d)(viii)
Board
  Section 4.10(a)
Business Combination
  Section 6.7(c)
Capital Securities
  Recitals
Capitalization Date
  Section 3.1(b)
Charter
  Section 1.2(d)(iv)
Closing
  Section 1.2(a)
Closing Date
  Section 1.2(a)
Common Stock
  Recitals
Company
  Preamble
Company Material Adverse Effect
  Section 6.7(d)
Company Subsidiaries
  Section 4.4(a)
Compensation Regulations
  Section 1.2(d)(viii)
Designated Matters
  Section 6.7(e)
Dividend Exchange
  Recitals
EAWA
  Section 6.7(f)
EESA
  Section 1.2(d)(viii)
Exchange
  Recitals
Exchange Act
  Section 5.3(b)
GAAP
  Section 5.7(a)(ii)
Governmental Entities
  Section 1.2(c)
Information
  Section 4.4(c)
Investor
  Preamble
Junior Stock
  Section 6.7(g)
New Certificate of Designations
  Section 1.2(d)(iv)
Observer
  Section 4.10(a)
Old Warrant
  Recitals
Other Transactions
  Section 4.9
Parity Stock
  Section 6.7(h)
Permitted Repurchases
  Section 5.7(a)(ii)
Preferred Stock
  Section 6.7(i)
Previously Disclosed
  Section 6.7(j)
Relevant Period
  Section 1.2(d)(viii)
SEC
  Section 3.5(b)
Section 4.5 Employee
  Section 4.5(b)
Securities Purchase Agreement
  Recitals
Senior Executive Officers
  Section 1.2(d)(viii)
Series F Preferred Stock
  Recitals
Series F Shares
  Recitals
Share Dilution Amount
  Section 5.7(a)(ii)
Status Report
  Section 4.9
subsidiary
  Section 6.7(a)
Targeted Completion Date
  Section 4.9
Transfer
  Section 5.4
Underlying Common Shares
  Section 1.2(d)(i)
Warrant Shares
  Section 3.2(a)

EXCHANGE AGREEMENT, dated as of July 7, 2010 (this “Agreement”) by and between
First BanCorp, a Puerto Rico corporation (the “Company”), and the United States
Department of the Treasury (the “Investor”). All capitalized terms used herein
and not otherwise defined shall have the respective meanings ascribed to them in
the Securities Purchase Agreement.

BACKGROUND

WHEREAS, the Investor is, as of the date hereof, the beneficial owner of 400,000
shares of the Company’s preferred stock designated as “Fixed Rate Cumulative
Perpetual Preferred Stock, Series F”, having a liquidation amount of $1,000 per
share (the “Series F Preferred Stock”);

WHEREAS, the Company issued the Series F Preferred Stock pursuant to that
certain Securities Purchase Agreement – Standard Terms incorporated into a
Letter Agreement, dated as of January 16, 2009, as amended from time to time,
between the Company and the Investor (the “Securities Purchase Agreement”);

WHEREAS, effective August 2009, the Company elected to defer regularly scheduled
quarterly dividend payments on the Series F Preferred Stock;

WHEREAS, the Company and the Investor desire (i) to exchange (the “Preferred
Exchange”) all 400,000 shares of the Series F Preferred Stock beneficially owned
and held by the Investor (the “Series F Shares”) for 400,000 newly issued shares
of Fixed Rate Cumulative Mandatorily Convertible Preferred Stock, Series G, of
the Company (the “Capital Securities”), with a liquidation amount of $1,000 per
share, (ii) to exchange additional fully paid and nonassessable shares of the
Capital Securities for all accrued and unpaid dividends under the Series F
Shares outstanding immediately prior to the Closing Date (such dividends
accruing daily) (the “Dividend Exchange”) and (iii) to amend the terms of that
certain warrant, dated January 16, 2009, to purchase 5,842,259 shares of common
stock, par value $1.00 per share (“Common Stock”), granted by the Company for
the benefit of the Investor (the “Old Warrant”) pursuant to an amended and
restated warrant to purchase 5,842,259 shares of Common Stock, in substantially
the form attached hereto as Annex A (the “Amended Warrant”), on the terms and
subject to the conditions set forth herein (the “Warrant Exchange” and together
with the Preferred Exchange and the Dividend Exchange, the “Exchange”);

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:

ARTICLE I

THE CLOSING; THE EXCHANGE OF CAPITAL SECURITIES FOR SERIES F PREFERRED STOCK

Section 1.1 The Capital Securities. The Capital Securities are being issued to
the Investor in the Exchange pursuant to Article II hereof. The shares of
Series F Preferred Stock exchanged for the Capital Securities pursuant to
Article II hereof are being reacquired by the Company and shall have the status
of authorized but unissued shares of Preferred Stock of the Company undesignated
as to series and may be designated or redesignated and issued or reissued, as
the case may be, as part of any series of preferred stock of the Company;
provided that such shares shall not be reissued as shares of Series F Preferred
Stock.

Section 1.2 The Closing.

(a) The closing of the Exchange (the “Closing”) will take place at the offices
of Cadwalader, Wickersham & Taft LLP, One World Financial Center, New York, New
York 10281, at 9:00 a.m., EST on the first business day immediately following
the day on which all of the conditions set forth in Sections 1.2(c) and (d) are
satisfied or waived (other than those conditions that by their terms must be
satisfied on the Closing Date, but subject to the satisfaction or waiver of
those conditions), or at such other place, time and date as shall be agreed
between the Company and the Investor. The time and date on which the Closing
occurs is referred to in this Agreement as the “Closing Date”.

(b) Subject to the fulfillment or waiver of the conditions to the Closing in
this Section 1.2, at the Closing (i) the Company will deliver the Capital
Securities to the Investor, as evidenced by one or more certificates dated the
Closing Date and registered in the name of the Investor or its designee(s) and
(ii) the Investor will deliver the certificate representing the Series F Shares
to the Company.

(c) The respective obligations of each of the Investor and the Company to
consummate the Exchange are subject to the fulfillment (or waiver by the Company
and the Investor, as applicable) prior to the Closing of the conditions that
(i) any approvals or authorizations of all United States and other governmental,
regulatory or judicial authorities (collectively, “Governmental Entities”)
required for the consummation of the Exchange shall have been obtained or made
in form and substance reasonably satisfactory to each party and shall be in full
force and effect and all waiting periods required by United States and other
applicable law, if any, shall have expired and (ii) no provision of any
applicable United States or other law and no judgment, injunction, order or
decree of any Governmental Entity shall prohibit consummation of the Exchange as
contemplated by this Agreement.

(d) The obligation of the Investor to consummate the Exchange is also subject to
the fulfillment (or waiver by the Investor) at or prior to the Closing of each
of the following conditions:

(i) the Company shall have obtained an exception in writing pursuant to
Section 312.05 (Financial Viability Exception) of the New York Stock Exchange
Listed Company Manual from the shareholder approval policy set forth in
Section 312.03 of the New York Stock Exchange Listed Company Manual in respect
of the issuances by the Company of the Capital Securities, the shares of Common
Stock issuable upon conversion of the Capital Securities (the “Underlying Common
Shares”), the Amended Warrant and the Warrant Shares as contemplated by this
Agreement, and at least ten days shall have passed since the Company sent its
shareholders the letter required by Section 312.05 of the Listed Company Manual;

(ii) (A) the representations and warranties of the Company set forth
in Article III of this Agreement shall be true and correct in all respects as
though made on and as of the Closing Date (other than representations and
warranties that by their terms speak as of another date, which representations
and warranties shall be true and correct in all respects as of such other date)
and (B) the Company shall have performed in all material respects all
obligations required to be performed by it under this Agreement at or prior to
the Closing;

(iii) the Investor shall have received a certificate signed on behalf of the
Company by a senior executive officer certifying to the effect that the
conditions set forth in Section 1.2(d)(ii) have been satisfied;

(iv) the Company shall have duly adopted and filed with the Commonwealth of
Puerto Rico a Certificate of Designations, having the effect of an amendment to
its articles of incorporation (“Charter”), in substantially the form attached
hereto as Annex B (the “New Certificate of Designations”) and such filing shall
have been accepted;

(v) the Company shall have executed the Amended Warrant and delivered such
executed Amended Warrant to the Investor or its designee(s);

(vi) the Company shall have delivered certificates in proper form or, with the
prior consent of the Investor, evidence in book-entry form, evidencing the
Capital Securities to the Investor or its designee(s);

(vii) the Company shall have delivered to the Investor written opinions from
outside counsel to the Company, addressed to the Investor and dated as of the
Closing Date, in substantially the form attached hereto as Annex C; and

(viii) (A) the Company shall have effected such changes to its compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements) (collectively, “Benefit
Plans”) with respect to its Senior Executive Officers and any other employee of
the Company or its Affiliates subject to Section 111 of the Emergency Economic
Stabilization Act of 2008, as amended by the American Recovery and Reinvestment
Act of 2009, or otherwise from time to time (“EESA”), as implemented by any
guidance, rule or regulation thereunder, as the same shall be in effect from
time to time (collectively, the “Compensation Regulations”) (and to the extent
necessary for such changes to be legally enforceable, each of its Senior
Executive Officers and other employees shall have duly consented in writing to
such changes), as may be necessary, during the period in which any obligation of
the Company arising from financial assistance under the Troubled Asset Relief
Program remains outstanding (such period, as it may be further described in the
Compensation Regulations, the “Relevant Period”), in order to comply with
Section 111 of EESA or the Compensation Regulations and (B) the Investor shall
have received a certificate signed on behalf of the Company by a Senior
Executive Officer certifying to the effect that the condition set forth in
Section 1.2(d)(viii)(A) has been satisfied; “Senior Executive Officers” means
the Company’s “senior executive officers” as defined in Section 111 of the EESA
and the Compensation Regulations.

Section 1.3 Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” “Annexes” or “Schedules” such reference
shall be to a Recital, Article or Section of, or Annex or Schedule to, this
Agreement, unless otherwise indicated. The terms defined in the singular have a
comparable meaning when used in the plural, and vice versa. References to
“herein”, “hereof”, “hereunder” and the like refer to this Agreement as a whole
and not to any particular section or provision, unless the context requires
otherwise. The table of contents and headings contained in this Agreement are
for reference purposes only and are not part of this Agreement. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed followed by the words “without limitation.” No rule of
construction against the draftsperson shall be applied in connection with the
interpretation or enforcement of this Agreement, as this Agreement is the
product of negotiation between sophisticated parties advised by counsel. All
references to “$” or “dollars” mean the lawful currency of the United States of
America. Except as expressly stated in this Agreement, all references to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation include any successor to the
section. References to a “business day” shall mean any day except Saturday,
Sunday and any day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.

ARTICLE II

EXCHANGE

Section 2.1 Exchange; Dividend Exchange.

(a) On the terms and subject to the conditions set forth in this Agreement,
(i) the Company agrees to issue the Capital Securities to the Investor in
exchange for 400,000 shares of the Series F Shares, and the Investor agrees to
deliver to the Company the Series F Shares in exchange for the Capital
Securities, and (ii) the Company and the Investor mutually agree to amend and
restate the Old Warrant to reflect the terms and conditions of the Amended
Warrant.

(b) Simultaneously with the Exchange, the Company shall deliver to the Investor
pursuant to the Dividend Exchange the number of shares of Capital Securities
(rounded to the nearest whole number) determined by dividing the total amount of
the cash payment of accrued and unpaid dividends that would otherwise be payable
to the Investor (rounded to the nearest whole cent) by $1,000, representing the
liquidation amount per share of the Capital Securities. For the avoidance of
doubt, if the Closing Date were June 15, 2010, the total amount of the cash
payment of accrued and unpaid dividends that would otherwise be payable to the
Investor (rounded to the nearest whole cent) would equal $22,129,710, and the
number of shares of Capital Securities issuable to Treasury in exchange for such
amount would equal 22,130 shares. The issuance of any such shares of Capital
Securities in such amount shall constitute full payment of the cash dividends
that would otherwise have been payable under the Series F Shares outstanding
immediately prior to the Closing Date.

Section 2.2 Exchange Documentation. Settlement of the Exchange will take place
on the Closing Date, at which time the Investor will cause delivery of the
Series F Shares to the Company or its designated agent and the Company will
cause delivery of the Capital Securities to the Investor or its designated
agent.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as Previously Disclosed, the Company represents and warrants to the
Investor as of the date hereof and as of the Closing Date that:

Section 3.1 Existence and Power.

(a) Organization, Authority and Significant Subsidiaries. The Company is duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Puerto Rico and has all necessary power and authority to own,
operate and lease its properties and to carry on its business in all material
respects as it is being currently conducted, and except as has not, individually
or in the aggregate, had and would not reasonably be expected to have a Company
Material Adverse Effect, has been duly qualified as a foreign corporation for
the transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification; each subsidiary of the Company that is a
“significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X
under the Securities Act, including, without limitation, FirstBank Puerto Rico,
has been duly organized and is validly existing in good standing under the laws
of its jurisdiction of organization. The Charter and bylaws of the Company,
copies of which have been provided to the Investor prior to the date hereof, are
true, complete and correct copies of such documents as in full force and effect
as of the date hereof.

(b) Capitalization. The authorized capital stock of the Company, and the
outstanding capital stock of the Company (including securities convertible into,
or exercisable or exchangeable for, capital stock of the Company) as of the most
recent fiscal month-end preceding the date hereof (the “Capitalization Date”) is
set forth on Schedule A. The outstanding shares of capital stock of the Company
have been duly authorized and are validly issued and outstanding, fully paid and
nonassessable, and subject to no preemptive rights (and were not issued in
violation of any preemptive rights). Except as provided in the Old Warrant, as
of the date hereof, the Company does not have outstanding any securities or
other obligations providing the holder the right to acquire Common Stock that is
not reserved for issuance as specified on Schedule A, and the Company has not
made any other commitment to authorize, issue or sell any Common Stock. Since
the Capitalization Date, the Company has not issued any shares of Common Stock
other than (i) shares issued upon the exercise of stock options or delivered
under other equity-based awards or other convertible securities or warrants
which were issued and outstanding on the Capitalization Date and disclosed on
Schedule A and (ii) shares disclosed on Schedule A.

Section 3.2 Authorization and Enforceability.

(a) The Company has the corporate power and authority to execute and deliver
this Agreement and the Amended Warrant and to carry out its obligations
hereunder and thereunder (which includes the issuance of the Capital Securities,
the Underlying Common Shares, the Amended Warrant and the shares of Common Stock
issuable upon exercise of the Amended Warrant (the “Warrant Shares”)).

(b) The execution, delivery and performance by the Company of this Agreement and
the Amended Warrant and the consummation of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate action on the
part of the Company and its stockholders, and no further approval or
authorization is required on the part of the Company or its stockholders. This
Agreement is a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, subject to the Bankruptcy Exceptions.

Section 3.3 Capital Securities and Underlying Common Shares. The Capital
Securities have been duly and validly authorized by all necessary action, and,
when issued and delivered pursuant to this Agreement, such Capital Securities
will be duly and validly issued and fully paid and nonassessable, will not be
issued in violation of any preemptive rights, will represent nonassessable
undivided beneficial interests in the assets of the Company, will not subject
the holder thereof to personal liability and will rank parri passu with all
other series or classes of Preferred Stock, whether or not issued or
outstanding. The shares of Underlying Common Stock have been duly authorized and
reserved for issuance upon conversion of the Capital Securities and when so
issued in accordance with the terms of the New Certificate of Designations will
be validly issued, fully paid and nonassessable.

Section 3.4 Amended Warrant and Warrant Shares. The Amended Warrant has been
duly and validly authorized and, when executed and delivered as contemplated
hereby, will constitute a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, except as the same
may be limited by applicable Bankruptcy Exceptions. The Warrant Shares have been
duly authorized and reserved for issuance by the Company and when so issued and
delivered in accordance with the terms of the Amended Warrant will be validly
issued, fully paid and non-assessable, without the necessity of any approval of
its stockholders.

Section 3.5 Non-Contravention.

(a) The execution, delivery and performance by the Company of this Agreement,
the Amended Warrant, and the consummation of the transactions contemplated
hereby and thereby, and compliance by the Company with the provisions hereof and
thereof, will not (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of, any lien, security
interest, charge or encumbrance upon any of the properties or assets of the
Company or any Company Subsidiary under any of the terms, conditions or
provisions of (i) its organizational documents or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Company Subsidiary is a party or by which
it or any Company Subsidiary may be bound, or to which the Company or any
Company Subsidiary or any of the properties or assets of the Company or any
Company Subsidiary may be subject, or (B) subject to compliance with the
statutes and regulations referred to in the next paragraph, violate any statute,
rule or regulation or any judgment, ruling, order, writ, injunction or decree
applicable to the Company or any Company Subsidiary or any of their respective
properties or assets except, in the case of clauses (A)(ii) and (B), for those
occurrences that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect.

(b) Other than the filing of the New Certificate of Designations with the
Commonwealth of Puerto Rico, any current report on Form 8-K required to be filed
with the Securities and Exchange Commission (“SEC”), such filings and approvals
as are required to be made or obtained under any state “blue sky” laws and such
consents and approvals that have been made or obtained, no notice to, filing
with or review by, or authorization, consent or approval of, any Governmental
Entity is required to be made or obtained by the Company in connection with the
consummation by the Company of the Exchange except for any such notices,
filings, reviews, authorizations, consents and approvals the failure of which to
make or obtain would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.

(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, (A) the execution, delivery
and performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby (including for this purpose the consummation of
the Exchange) and compliance by the Company with the provisions hereof will not
(1) result in any payment (including any severance payment, payment of
unemployment compensation, “excess parachute payment” (within the meaning of the
Code), “golden parachute payment” (as defined in the EESA, as implemented by the
Compensation Regulations) or forgiveness of indebtedness or otherwise) becoming
due to any current or former employee, officer or director of the Company or any
Company Subsidiary from the Company or any Company Subsidiary under any benefit
plan or otherwise, (2) increase any benefits otherwise payable under any benefit
plan, (3) result in any acceleration of the time of payment or vesting of any
such benefits, (4) require the funding or increase in the funding of any such
benefits or (5) result in any limitation on the right of the Company or any
Company Subsidiary to amend, merge, terminate or receive a reversion of assets
from any benefit plan or related trust and (B) neither the Company nor any
Company Subsidiary has taken, or permitted to be taken, any action that
required, and no circumstances exist that will require the funding, or increase
in the funding, of any benefits or resulted, or will result, in any limitation
on the right of the Company or any Company Subsidiary to amend, merge, terminate
or receive a reversion of assets from any benefit plan or related trust.

Section 3.6 Anti-Takeover Provisions and Rights Plan. The Board of Directors has
taken all necessary action to ensure that the transactions contemplated by this
Agreement and the Amended Warrant and the consummation of the transactions
contemplated hereby and thereby, including the conversion of the Capital
Securities in accordance with the terms of the New Certificate of Designations
and the exercise of the Amended Warrant in accordance with its terms, will be
exempt from any anti-takeover or similar provisions of the Company’s Charter and
bylaws, and any other provisions of any applicable “moratorium”, “control
share”, “fair price”, “interested stockholder” or other anti-takeover laws and
regulations of any jurisdiction. The Company has taken all actions necessary to
render any stockholders’ rights plan of the Company inapplicable to this
Agreement, the Capital Securities and the Amended Warrant and the consummation
of the transactions contemplated hereby and thereby, including the conversion of
the Capital Securities in accordance with the terms of the New Certificate of
Designations and the exercise of the Amended Warrant by the Investor in
accordance with its terms.

Section 3.7 No Company Material Adverse Effect. Since December 31, 2009, no
fact, circumstance, event, change, occurrence, condition or development has
occurred that, individually or in the aggregate, has had or would reasonably be
likely to have a Company Material Adverse Effect, except as disclosed on
Schedule B.

Section 3.8 Offering of Securities. Neither the Company nor any person acting on
its behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of the Capital Securities under the Securities Act and the
rules and regulations of the SEC promulgated thereunder), which might subject
the offering, issuance or sale of the Capital Securities to the Investor
pursuant to this Agreement to the registration requirements of the Securities
Act.

Section 3.9 Brokers and Finders. No broker, finder or investment banker is
entitled to any financial advisory, brokerage, finder’s or other fee or
commission in connection with this Agreement or the transactions contemplated
hereby based upon arrangements made by or on behalf of the Company or any
Company Subsidiary for which the Investor could have any liability.

Section 3.10 Disclosure on Form 10-K and Form 10-Q. The Company has disclosed in
the Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2009 and Quarterly Report on Form 10-Q for the fiscal quarter ended March 31,
2010 all agreements, contracts and arrangements required to be disclosed
therein.

ARTICLE IV

COVENANTS

Section 4.1 Commercially Reasonable Efforts. Subject to the terms and conditions
of this Agreement, each of the parties will use its commercially reasonable
efforts in good faith to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or desirable, or advisable under
applicable laws, so as to permit consummation of the Exchange as promptly as
practicable and otherwise to enable consummation of the transactions
contemplated hereby and shall use commercially reasonable efforts to cooperate
with the other party to that end.

Section 4.2 Expenses. If requested by the Investor, the Company shall pay all
reasonable out of pocket and documented costs and expenses associated with the
Exchange, including, but not limited to, the reasonable fees, disbursements and
other charges of the Investor’s legal counsel and financial advisors.

Section 4.3 Exchange Listing. If requested by the Investor, the Company shall,
at the Company’s expense, cause the Capital Securities and the Amended Warrant,
to the extent the Capital Securities and the Amended Warrant comply with
applicable listing requirements, to be listed on the New York Stock Exchange or
other national stock exchange, subject to official notice of issuance, and shall
maintain such listing for so long as any Common Stock is listed on such
exchange. At the Investor’s request, the Company agrees to take such action as
may be necessary to change the minimum denominations of the Capital Securities
to $25 or such other amount as the Investor shall reasonably request. As soon as
reasonably practicable following the Closing, the Company shall, at its expense,
cause the Underlying Common Shares and the Warrant Shares to be listed on the
same national securities exchange on which the Common Stock is listed, subject
to official notice of issuance, and shall maintain such listing for so long as
any Common Stock is listed on such exchange.

Section 4.4 Access, Information and Confidentiality.

(a) From the date hereof until the date when the Investor no longer holds any
debt or equity securities of the Company or an Affiliate of the Company acquired
pursuant to this Agreement or the Amended Warrant, the Company will permit the
Investor and its agents, consultants, contractors and advisors (i) acting
through the Company’s Appropriate Federal Banking Agency, to examine the
corporate books and make copies thereof and to discuss the affairs, finances and
accounts of the Company and the subsidiaries of the Company (the “Company
Subsidiaries”) with the principal officers of the Company, all upon reasonable
notice and at such reasonable times and as often as the Investor may reasonably
request and (ii) to review any information material to the Investor’s investment
in the Company provided by the Company to its Appropriate Federal Banking
Agency.

(b) From the date hereof until the date when the Investor no longer holds any
debt or equity securities of the Company or an Affiliate of the Company acquired
pursuant to this Agreement or the Amended Warrant, the Company shall permit, and
shall cause each of the Company’s Subsidiaries to permit (A) the Investor and
its agents, consultants, contractors, (B) the Special Inspector General of the
Troubled Asset Relief Program, and (C) the Comptroller General of the United
States access to personnel and any books, papers, records or other data, in each
case, to the extent relevant to ascertaining compliance with the financing terms
and conditions; provided that prior to disclosing any information pursuant to
clause (B) or (C), the Special Inspector General of the Troubled Asset Relief
Program and the Comptroller General of the United States shall have agreed, with
respect to documents obtained under this Agreement in furtherance of its
function, to follow applicable law and regulation (and the applicable customary
policies and procedures) regarding the dissemination of confidential materials,
including redacting confidential information from the public version of its
reports and soliciting the input from the Company as to information that should
be afforded confidentiality, as appropriate.

(c) The Investor will use reasonable best efforts to hold, and will use
reasonable best efforts to cause its agents, consultants, contractors, advisors,
and United States executive branch officials and employees, to hold, in
confidence all non-public records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) concerning the
Company furnished or made available to it by the Company or its representatives
pursuant to this Agreement (except to the extent that such information can be
shown to have been (i) previously known by such party on a non-confidential
basis, (ii) in the public domain through no fault of such party or (iii) later
lawfully acquired from other sources by the party to which it was furnished (and
without violation of any other confidentiality obligation)); provided that
nothing herein shall prevent the Investor from disclosing any Information to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process). The Investor understands that the Information may contain
commercially sensitive confidential information entitled to an exception from a
Freedom of Information Act request.

(d) Nothing in this Section shall be construed to limit the authority that the
Special Inspector General of the Troubled Asset Relief Program, the Comptroller
General of the United States or any other applicable regulatory authority has
under law.

Section 4.5 Executive Compensation.

(a) Benefit Plans. During the Relevant Period, the Company shall take all
necessary action to ensure that the Benefit Plans of the Company and its
Affiliates comply in all respects with, and shall take all other actions
necessary to comply with, Section 111 of the EESA, as implemented by the
Compensation Regulations, and neither the Company nor any Affiliate shall adopt
any new Benefit Plan (i) that does not comply therewith or (ii) that does not
expressly state and require that such Benefit Plan and any compensation
thereunder shall be subject to any relevant Compensation Regulations adopted,
issued or released on or after the date any such Benefit Plan is adopted. To the
extent that EESA and/or the Compensation Regulations are amended or otherwise
change during the Relevant Period in a manner that requires changes to
then-existing Benefit Plans, or that requires other actions, the Company and its
Affiliates shall effect such changes to its or their Benefit Plans, and take
such other actions, as promptly as practicable after it has actual knowledge of
such amendments or changes in order to be in compliance with this Section 4.5(a)
(and shall be deemed to be in compliance for a reasonable period to effect such
changes). In addition, the Company and its Affiliates shall take all necessary
action, other than to the extent prohibited by applicable law or regulation
applicable outside of the United States, to ensure that the consummation of the
transactions contemplated by this Agreement will not accelerate the vesting,
payment or distribution of any equity-based awards, deferred cash awards or any
nonqualified deferred compensation payable by the Company or any of its
Affiliates.

(b) Additional Waivers. After the Closing Date, in connection with the hiring or
promotion of a Section 4.5 Employee and/or the promulgation of applicable
Compensation Regulations or otherwise, to the extent any Section 4.5 Employee
shall not have executed a waiver with respect to the application to such
Section 4.5 Employee of the Compensation Regulations, the Company shall use its
best efforts to (i) obtain from such Section 4.5 Employee a waiver in
substantially the form attached hereto as Annex D and (ii) deliver such waiver
to the Investor as promptly as possible, in each case, within sixty days of the
Closing Date or, if later, within sixty days of such Section 4.5 Employee
becoming subject to the requirements of this Section. “Section 4.5 Employee”
means (A) each Senior Executive Officer and (B) any other employee of the
Company or its Affiliates determined at any time to be subject to Section 111 of
EESA and the Compensation Regulations.

(c) Clawback. In the event that any Section 4.5 Employee receives a payment in
contravention of the provisions of this Section 4.5, the Company shall promptly
provide such individual with written notice that the amount of such payment must
be repaid to the Company in full within fifteen business days following receipt
of such notice or such earlier time as may be required by the Compensation
Regulations and shall promptly inform the Investor (i) upon discovering that a
payment in contravention of this Section 4.5 has been made and (ii) following
the repayment to the Company of such amount and shall take such other actions as
may be necessary to comply with the Compensation Regulations.

(d) Limitation on Deductions. During the Relevant Period, the Company agrees
that it shall not claim a deduction for remuneration for federal income tax
purposes in excess of $500,000 for each Senior Executive Officer that would not
be deductible if Section 162(m)(5) of the Code applied to the Company.

(e) Amendment to Prior Agreement. The parties agree that, effective as of the
date hereof, Section 4.10 of the Securities Purchase Agreement shall be amended
in its entirety by replacing such Section 4.10 with the provisions set forth in
this Section 4.5 and any terms included in this Section 4.5 that are not
otherwise defined in the Securities Purchase Agreement shall have the meanings
ascribed to such terms in this Agreement.

Section 4.6 Certain Notifications Until Closing. From the date hereof until the
Closing, the Company shall promptly notify the Investor of (i) any fact, event
or circumstance of which it is aware and which would reasonably be likely to
cause any representation or warranty of the Company contained in this Agreement
to be untrue or inaccurate in any material respect or to cause any covenant or
agreement of the Company contained in this Agreement not to be complied with or
satisfied in any material respect and (ii) except as Previously Disclosed, any
fact, circumstance, event, change, occurrence, condition or development of which
the Company is aware and which, individually or in the aggregate, has had or
would reasonably be likely to have a Company Material Adverse Effect; provided,
however, that delivery of any notice pursuant to this Section 4.6 shall not
limit or affect any rights of or remedies available to the Investor; provided,
further, that a failure to comply with this Section 4.6 shall not constitute a
breach of this Agreement or the failure of any condition set forth in
Section 1.2 to be satisfied unless the underlying Company Material Adverse
Effect or material breach would independently result in the failure of a
condition set forth in Section 1.2 to be satisfied.

Section 4.7 Sufficiency of Authorized Common Stock. During the period from the
Closing Date until the date on which all the Capital Securities have been
converted and the Amended Warrant has been fully exercised, the Company shall at
all times have reserved for issuance, free of preemptive or similar rights, a
sufficient number of authorized and unissued shares of Common Stock to
effectuate such conversion and exercise. Nothing in this Section 4.7 shall
preclude the Company from satisfying its obligations in respect of the
conversion of Capital Securities or the exercise of the Amended Warrant by
delivery of shares of Common Stock which are held in the treasury of the
Company.

Section 4.8 Monthly Lending Reports. During the Relevant Period, the Company
will detail in monthly reports submitted to the Investor the information
required by the CPP Monthly Lending Reports, as published on
www.financialstability.gov from time to time.

Section 4.9 Status Reports. The Company has informed the Investor that the
Company intends to pursue certain other transactions described below (the “Other
Transactions”) each with a target date for consummation as indicated (a
“Targeted Completion Date”):

(a) Obtain stockholder approval of an amendment to the Company’s Charter
increasing the number of shares the Company is authorized to issue to at least
1,200,000,000 shares and changing the par value of the Common Stock to $0.10 per
share by October 5, 2010;

(b) Exchange at least $385 million in aggregate liquidation value of the
Company’s 7.125% Noncumulative Perpetual Monthly Income Preferred Stock,
Series A, 8.35% Noncumulative Perpetual Monthly Income Preferred Stock,
Series B, 7.40% Noncumulative Perpetual Monthly Income Preferred Stock,
Series C, 7.25% Noncumulative Perpetual Monthly Income Preferred Stock,
Series D, and 7.00% Noncumulative Perpetual Monthly Income Preferred Stock,
Series E, for shares of Common Stock by October 5, 2010;

(c) Close one or more transactions in which investors other than the Investor
have provided a minimum aggregate amount of $500 million in gross cash proceeds
to the Company in exchange for Common Stock by October 5, 2010.

The Company will use its commercially reasonable efforts to consummate each of
the Other Transactions by its applicable Targeted Completion Date. Until all of
the Other Transactions have been consummated (or the Company and the Investor
agree that one or more of the Other Transactions is no longer susceptible to
consummation on terms and conditions that are in the Company’s best interest),
the Company shall provide the Investor with a reasonably detailed written report
regarding the status of each of the Other Transactions at least once every two
weeks and more frequently if reasonably requested by the Investor; provided,
however, that if any one or more of the Other Transactions is not consummated by
the time of its Targeted Completion Date, the Company shall, with respect to any
such non-consummated Other Transaction, (x) within five business days after the
Targeted Completion Date for such Other Transaction provide to the Investor a
reasonably detailed written description of the status of such Other Transaction
including the Company’s best estimate of the steps and timeline to complete such
Other Transaction (the “Status Report”) and (y) thereafter, no less frequently
than monthly and more frequently if reasonably requested by the Investor until
such Other Transactions have been consummated, provide to the Investor an
updated version of the Status Report.

Section 4.10 Observer to the Board.

(a) So long as the Investor and its Affiliates beneficially own any of the
Capital Securities or least 5% of the issued and outstanding Common Stock
(treating all securities beneficially owned by the Investor and its Affiliates
that are convertible into or exchangeable or exercisable for Common Stock as
converted, exchanged or exercised), the Investor shall be entitled to designate
one individual to serve as an observer (the “Observer”) to the Board of
Directors of the Company (the “Board”), which designation may be changed from
time to time in the sole discretion of the Investor. The Observer shall be
entitled to (i) attend all meetings of the Board and the board of directors of
each subsidiary of the Company, including any committee meetings of such boards
of directors, (ii) receive notices of such meetings concurrently with the
members of the Board or such boards of directors or committees thereof and
(iii) receive all information provided to members of the Board or such boards of
directors or committees thereof at such meetings.

(b) The Observer shall have no voting rights and his or her presence shall not
be required for determining a quorum at any meeting he or she is entitled to
attend pursuant to Section 4.10(a).

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.1 Unregistered Capital Securities. The Investor acknowledges that the
Capital Securities, the Underlying Common Shares and the Warrant Shares have not
been registered under the Securities Act or under any state securities laws. The
Investor (a) is acquiring the Capital Securities pursuant to an exemption from
registration under the Securities Act solely for investment with no present
intention to distribute them to any person in violation of the Securities Act or
any applicable U.S. state securities laws, (b) will not sell or otherwise
dispose of any of the Capital Securities, the Underlying Common Shares or the
Warrant Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any applicable U.S. state
securities laws, and (c) has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of the Exchange and of making an informed
investment decision.

Section 5.2 Legend.

(a) The Investor agrees that all certificates or other instruments representing
the Amended Warrant, the Underlying Common Shares and the Warrant Shares will
bear a legend substantially to the following effect:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.”

(b) The Investor agrees that all certificates or other instruments representing
the Capital Securities will bear a legend substantially to the following effect:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS,
DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS. EACH PURCHASER OF THE SECURITIES
REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
ANY TRANSFEREE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT BY ITS
ACCEPTANCE HEREOF (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER”
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (2) AGREES THAT IT WILL NOT
OFFER, SELL OR OTHERWISE TRANSFER THE SECURITIES REPRESENTED BY THIS INSTRUMENT
EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT WHICH IS THEN EFFECTIVE UNDER
THE SECURITIES ACT, (B) FOR SO LONG AS THE SECURITIES REPRESENTED BY THIS
INSTRUMENT ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) TO THE ISSUER OR (D) PURSUANT TO ANY
OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THE SECURITIES
REPRESENTED BY THIS INSTRUMENT ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND.”

(c) In the event that any Capital Securities, Underlying Common Shares or
Warrant Shares (i) become registered under the Securities Act or (ii) are
eligible to be transferred without restriction in accordance with Rule 144 or
another exemption from registration under the Securities Act (other than
Rule 144A), at the request of the Investor, the Company shall issue new
certificates or other instruments representing such Capital Securities,
Underlying Common Shares or Warrant Shares, which shall not contain the
applicable legend in Section 5.2(a) above; provided that the Investor surrenders
to the Company the previously issued certificates or other instruments.

Section 5.3 Certain Transactions.

(a) The Company will not merge or consolidate with, or sell, transfer or lease
all or substantially all of its property or assets to, any other party unless
the successor, transferee or lessee party (or its ultimate parent entity), as
the case may be (if not the Company), expressly assumes the due and punctual
performance and observance of each and every covenant, agreement and condition
of this Agreement and the Amended Warrant to be performed and observed by the
Company.

(b) Without the prior written consent of the Investor, until such time as the
Investor shall cease to own any debt or equity securities of the Company
acquired pursuant to this Agreement or the Amended Warrant (including, for the
avoidance of doubt, the Capital Securities, the Underlying Common Shares and the
Warrant Shares), the Company shall not permit any of its “significant
subsidiaries” (as such term is defined in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) to (i) engage
in any merger, consolidation, statutory share exchange or similar transaction
following the consummation of which such significant subsidiary is not
wholly-owned by the Company, (ii) dissolve or sell all or substantially all of
its assets or property other than in connection with an internal reorganization
or consolidation involving wholly-owned subsidiaries of the Company or
(iii) issue or sell any shares of its capital stock or any securities
convertible or exercisable for any such shares, other than issuances or sales in
connection with an internal reorganization or consolidation involving
wholly-owned subsidiaries of the Company.

Section 5.4 Transfer of Capital Securities; Underlying Common Shares and Warrant
Shares. Subject to compliance with applicable securities laws, the Investor
shall be permitted to transfer, sell, assign or otherwise dispose of
(“Transfer”) all or a portion of the Capital Securities, Amended Warrant,
Underlying Common Shares or Warrant Shares at any time, and the Company shall
take all steps as may be reasonably requested by the Investor to facilitate the
Transfer of the Capital Securities, the Underlying Common Shares and the Warrant
Shares.

Section 5.5 Registration Rights. The Capital Securities, Amended Warrant,
Underlying Common Shares and Warrant Shares shall be Registrable Securities
under the Securities Purchase Agreement and the Capital Securities shall be
Preferred Shares under the Securities Purchase Agreement and, upon their
issuance, the provisions of Section 4.5 of the Securities Purchase Agreement
shall be applicable to them, including with the benefit, to the extent
available, of the tacking of any holding period from the date of issuance of the
Series F Preferred Stock. The Investor acknowledges that, on the date hereof,
the Company is not eligible to file a registration statement on Form S-3
covering all of the Capital Securities, Amended Warrant, Underlying Common
Shares and Warrant Shares, and the Company shall not be obligated to file a
Shelf Registration Statement (as defined in Section 4.5 of the Securities
Purchase Agreement) unless and until requested to do so in writing by the
Investor.

Section 5.6 Voting Matters.

(a) The Investor agrees that it will vote, or cause to be voted, or exercise its
right to consent (or cause its right to consent to be exercised) with respect
to, all Underlying Common Shares and Warrant Shares beneficially owned by it and
its controlled Affiliates (and which are entitled to vote on such matter) with
respect to each matter on which holders of Common Stock are entitled to vote or
consent, other than a Designated Matter, in the same proportion (for, against or
abstain) as all other shares of the Company’s Common Stock are voted or consents
are given with respect to each such matter. The Investor agrees to attend all
meetings of the Company’s stockholders in person or by proxy for purposes of
obtaining a quorum. In order to effectuate the foregoing agreements, to the
maximum extent permitted by applicable law, the Investor hereby grants a proxy
appointing each of the Chief Executive Officer and Chairman of the Company
attorney-in-fact and proxy for it and its controlled Affiliates with full power
of substitution, for and in the name of it and its controlled Affiliates, to
vote, express consent or dissent, or otherwise to utilize such voting power in
the manner and solely on the terms provided by this Section 5.6 with respect to
the Underlying Common Shares and the Warrant Shares and the Investor hereby
revokes any and all previous proxies granted with respect to the Underlying
Common Shares and the Warrant Shares for purposes of the matters contemplated in
this Section 5.6; provided that such proxy may only be exercised if the Investor
fails to comply with the terms of this Section 5.6. The proxy granted hereby is
irrevocable prior to the termination of this Agreement, is coupled with an
interest and is granted in consideration of the Company entering into this
Agreement and issuing the Capital Securities and Amended Warrant to the
Investor.

(b) The Investor shall retain the right to vote in its sole discretion all
Underlying Common Shares and Warrant Shares beneficially owned by it and its
controlled Affiliates (and which are entitled to vote on such matter) on any
Designated Matter.

Section 5.7 Restriction on Dividends and Repurchases.

(a) Until the earlier of (i) January 16, 2012 or (ii) such time as the Investor
ceases to own any debt or equity securities of the Company or an Affiliate of
the Company acquired pursuant to this Agreement or the Amended Warrant, neither
the Company nor any Company Subsidiary shall, without the consent of the
Investor:

(i) declare or pay any dividend or make any distribution on the Common Stock
(other than (A) regular quarterly cash dividends of not more than the amount of
the last quarterly cash dividend per share declared or, if lower, publicly
announced an intention to declare, on the Common Stock prior to October 14,
2008, as adjusted for any stock split, stock dividend, reverse stock split,
reclassification or similar transaction, (B) dividends payable solely in shares
of Common Stock and (C) dividends or distributions of rights or Junior Stock in
connection with a stockholders’ rights plan); or

(ii) redeem, purchase or acquire any shares of Common Stock or other capital
stock or other equity securities of any kind of the Company, or any trust
preferred securities issued by the Company or any Affiliate of the Company,
other than (A) redemptions, purchases or other acquisitions of the Capital
Securities (which purchases shall be made on a pro rata basis, as provided in
Section 5.7(b)), (B) redemptions, purchases or other acquisitions of
            shares of Common Stock or other Junior Stock, in each case in this
clause (B) in connection with the administration of any employee benefit plan in
the ordinary course of business (including purchases to offset the Share
Dilution Amount (as defined below) pursuant to a publicly announced repurchase
plan) and consistent with past practice; provided that any purchases to offset
the Share Dilution Amount shall in no event exceed the Share Dilution Amount,
(C) purchases or other acquisitions by a broker-dealer subsidiary of the Company
solely for the purpose of market-making, stabilization or customer facilitation
transactions in trust preferred securities of the Company or an Affiliate of the
Company, Junior Stock or Parity Stock in the ordinary course of its business,
(D) purchases by a broker-dealer subsidiary of the Company of trust preferred
securities or capital stock of the Company or an Affiliate of the Company for
resale pursuant to an offering by the Company of such trust preferred securities
or capital stock underwritten by such broker-dealer subsidiary, (E) any
redemption or repurchase of rights pursuant to any stockholders’ rights plan,
(F) the acquisition by the Company or any of the Company Subsidiaries of record
ownership in Junior Stock, Parity Stock or trust preferred securities of the
Company or an Affiliate of the Company for the beneficial ownership of any other
persons (other than the Company or any other Company Subsidiary), including as
trustees or custodians, (G) the Other Transactions, and (H) the exchange or
conversion of Junior Stock for or into other Junior Stock or of Parity Stock or
trust preferred securities of the Company or an Affiliate of the Company for or
into other Parity Stock (with the same or lesser aggregate liquidation amount)
or Junior Stock, in each case set forth in this clause (H), solely to the extent
required pursuant to binding contractual agreements entered into prior to the
date hereof or any subsequent agreement for the accelerated exercise, settlement
or exchange thereof for Common Stock (clauses (C) and (F), collectively, the
“Permitted Repurchases”). “Share Dilution Amount” means the increase in the
number of diluted shares outstanding (determined in accordance with United
States generally accepted accounting principles (“GAAP”), and as measured from
the date of the Company’s most recently filed consolidated financial statements
prior to the Closing Date) resulting from the grant, vesting or exercise of
equity-based compensation to employees and equitably adjusted for any stock
split, stock dividend, reverse stock split, reclassification or similar
transaction.

(b) Until such time as the Investor ceases to own any Capital Securities, the
Company shall not repurchase any Capital Securities from any holder thereof,
whether by means of open market purchase, negotiated transaction, or otherwise,
other than Permitted Repurchases, unless it offers to repurchase a ratable
portion of the Capital Securities then held by the Investor on the same terms
and conditions.

(c) The parties agree that, effective as of the date hereof, Section 4.8 of the
Securities Purchase Agreement shall be amended in its entirety by replacing such
Section 4.8 with the provisions set forth in this Section 5.7 and any terms
included in this Section 5.7 that are not otherwise defined in the Securities
Purchase Agreement shall have the meanings ascribed to such terms in this
Agreement.

Section 5.8 Repurchase of Investor Securities. From and after the date of this
Agreement, the agreements set forth in Section 4.9 of the Securities Purchase
Agreement shall be applicable (including to the Amended Warrant) following the
redemption in whole of the Capital Securities held by the Investor or the
Transfer by the Investor of all of the Capital Securities held by the Investor
to one or more third parties not affiliated with the Investor.

     
Section 5.9
Section 5.10
  [Reserved.]
Bank or Thrift Holding Company Status.
 
   

(a) The Company shall maintain its status as a Bank Holding Company (or, if
permitted to become a Savings and Loan Holding Company in accordance with
Subsection (b) below, such status) for as long as the Investor owns any debt or
equity securities of the Company or an Affiliate of the Company acquired
pursuant to this Agreement.

(b) The Company may become a Savings and Loan Holding Company in accordance with
the requirements of the Home Owners’ Loan Act and applicable regulations,
provided that it has duly fulfilled any commitments to or other requirements or
obligations imposed by the Board of Governors of the Federal Reserve System.

Section 5.11 Compliance with Employ American Workers Act. Until the Company is
no longer deemed a recipient of funding under Title I of EESA or Section 13 of
the Federal Reserve Act for purposes of the EAWA, as the same may be determined
pursuant to any regulations or other legally binding guidance promulgated under
EAWA, the Company shall comply, and the Company shall take all necessary action
to ensure that its subsidiaries comply, in all respects with the provisions of
the EAWA and any regulations or other legally binding guidance promulgated under
the EAWA.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by either the Investor or the Company if the Closing shall not have occurred
by the 90th calendar day following the date hereof; provided, however, that in
the event the Closing has not occurred by such 90th calendar day, the parties
will consult in good faith to determine whether to extend the term of this
Agreement, it being understood that the parties shall be required to consult
only until the fifth day after such 90th calendar day and not be under any
obligation to extend the term of this Agreement thereafter; provided, further,
that the right to terminate this Agreement under this Section 6.1(a) shall not
be available to any party whose breach of any representation or warranty or
failure to perform any obligation under this Agreement shall have caused or
resulted in the failure of the Closing to occur on or prior to such date;

(b) by either the Investor or the Company in the event that any Governmental
Entity shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable; or

(c) by the mutual written consent of the Investor and the Company.

In the event of termination of this Agreement as provided in this Section 6.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.

Section 6.2 Survival of Representations and Warranties. The representations and
warranties of the Company made herein or in any certificates delivered in
connection with the Closing shall survive the Closing without limitation.

Section 6.3 Amendment. No amendment of any provision of this Agreement will be
effective unless made in writing and signed by an officer or a duly authorized
representative of each of the Company and the Investor; provided that the
Investor may unilaterally amend any provision of this Agreement to the extent
required to comply with any changes after the date hereof in applicable federal
statutes. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative of any rights or remedies provided by law.

Section 6.4 Waiver of Conditions. The conditions to each party’s obligation to
consummate the Exchange are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law. No
waiver will be effective unless it is in a writing signed by a duly authorized
officer of the waiving party that makes express reference to the provision or
provisions subject to such waiver.

Section 6.5 Governing Law; Submission to Jurisdiction, etc. This Agreement and
any claim, controversy or dispute arising under or related to this Agreement,
the relationship of the parties, and/or the interpretation and enforcement of
the rights and duties of the parties shall be enforced, governed, and construed
in all respects (whether in contract or in tort) in accordance with the federal
law of the United States if and to the extent such law is applicable, and
otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State. Each of the
parties hereto agrees (a) to submit to the exclusive jurisdiction and venue of
the United States District Court for the District of Columbia and the United
States Court of Federal Claims for any and all civil actions, suits or
proceedings arising out of or relating to this Agreement or the Amended Warrant
or the Exchange contemplated hereby and (b) that notice may be served upon
(i) the Company at the address and in the manner set forth for notices to the
Company in Section 6.6 and (ii) the Investor at the address and in the manner
set forth for notices to the Company in Section 6.6, but otherwise in accordance
with federal law. To the extent permitted by applicable law, each of the parties
hereto hereby unconditionally waives trial by jury in any civil legal action or
proceeding relating to this Agreement or the Amended Warrant or the Exchange
contemplated hereby.

Section 6.6 Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices hereunder shall be delivered as set forth below or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice.

If to the Company:

First Bancorp
1519 Ponce de Leon
San Juan, Puerto Rico 00908-0146
Attention: General Counsel
Facsimile: (787) 753-8402
Email: lawrence.odell@firstbankpr.com
Telephone: (787) 729-8088

With a copy to:

K&L Gates LLP
599 Lexington Avenue
New York, NY 10022
Attention:  David W. Bernstein
Facsimile: (212) 536-3901
Email:  david.bernstein@klgates.com
Telephone:  (212) 536-4029

If to the Investor:

United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, DC 20220
Attention: Chief Counsel Office of Financial Stability
Facsimile: (202) 927-9225
Email: OFSChiefCounselNotices@do.treas.gov

With a copy to:

      Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Attention: Patrick T. Quinn
Facsimile: (212) 504-6666
Email: pat.quinn@cwt.com
Telephone: (212) 504-6067
Attention: William P. Mills
Facsimile: (212) 504-6666
Email: william.mills@cwt.com
Telephone: (212) 504-6436

Section 6.7
  Definitions.
 
   

(a) When a reference is made in this Agreement to a subsidiary of a person, the
term “subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such person or a subsidiary of
such person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.

(b) The term “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise.

(c) The term “Business Combination” means a merger, consolidation, statutory
share exchange or similar transaction that requires the approval of the
Company’s stockholders.

(d) The term “Company Material Adverse Effect” means a material adverse effect
on the business, results of operation or financial condition of the Company and
its consolidated subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include: (i) the effects of
(A) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which the Company
and its subsidiaries operate, (B) changes or proposed changes after the date
hereof in GAAP or regulatory accounting requirements, or authoritative
interpretations thereof, (C) changes or proposed changes after date hereof in
securities, banking and other laws of general applicability or related policies
or interpretations of Governmental Entities (in the case of each of these
clauses (A), (B) and (C), other than changes or occurrences to the extent that
such changes or occurrences have or would reasonably be expected to have a
materially disproportionate adverse effect on the Company and its consolidated
subsidiaries taken as a whole relative to comparable U.S. banking or financial
services organizations), or (D) changes in the market price or trading volume of
the Common Stock or any other equity, equity-related or debt securities of the
Company or its consolidated subsidiaries (it being understood and agreed that
the exception set forth in this clause (D) does not apply to the underlying
reason giving rise to or contributing to any such change); or (ii) the ability
of the Company to consummate the Exchange and the other transactions
contemplated by this Agreement and perform its obligations hereunder on a timely
basis.

(e) “Designated Matters” means (i) the election and removal of directors,
(ii) the approval of any Business Combination, (iii) the approval of a sale of
all or substantially all of the assets or property of the Company, (iv) the
approval of a dissolution of the Company, (v) the approval of any issuance of
any securities of the Company on which holders of Common Stock are entitled to
vote, (vi) the approval of any amendment to the Charter or bylaws of the Company
on which holders of Common Stock are entitled to vote and (vii) the approval of
any other matters reasonably incidental to the foregoing subclauses (i) through
(vi) as determined by the Investor.

(f) The term “EAWA” means the Employ American Workers Act (Section 1611 of
Division A, Title XVI of the American Recovery and Reinvestment Act of 2009),
Public Law No. 111-5, effective as of February 17, 2009, as may be amended and
in effect from time to time.

(g) The term “Junior Stock” means the Common Stock and any other class or series
of stock of the Company the terms of which expressly provide that it ranks
junior to the Capital Securities as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Company.

(h) The term “Parity Stock” means any class or series of stock of the Company
the terms of which do not expressly provide that such class or series will rank
senior or junior to the Capital Securities as to dividend rights and/or as to
rights on liquidation, dissolution or winding up of the Company (in each case
without regard to whether dividends accrue cumulatively or non-cumulatively).

(i) The term “Preferred Stock” means any and all series of preferred stock of
the Company, including the Capital Securities.

(j) The term “Previously Disclosed” means information set forth or incorporated
in the Company’s Annual Report on Form 10-K for the most recently completed
fiscal year of the Company filed with the SEC prior to the date hereof or in its
other reports and forms filed with or furnished to the SEC under Section 13(a),
14(a) or 15(d) of the Exchange Act on or after the last day of the most recently
completed fiscal year of the Company and prior to the date hereof.

(k) To the extent any securities issued pursuant to this Agreement or the
transactions contemplated hereby are registered in the name of a designee of the
Investor pursuant to Section 1.2 or 6.8(c) or transferred to an Affiliate of the
Investor, all references herein to the Investor holding or owning any debt or
equity securities of the Company, Capital Securities or Registrable Securities
(and any like variations thereof) shall be deemed to refer to the Investor,
together with such designees and/or Affiliates, holding or owning any debt or
equity securities, Capital Securities or Registrable Securities (and any like
variations thereof), as applicable.

Section 6.8 Assignment. Neither this Agreement nor any right, remedy, obligation
nor liability arising hereunder or by reason hereof shall be assignable by any
party hereto without the prior written consent of each other party, and any
attempt to assign any right, remedy, obligation or liability hereunder without
such consent shall be void, except (a) an assignment, in the case of a Business
Combination where such party is not the surviving entity, or a sale of
substantially all of its assets, to the entity which is the survivor of such
Business Combination or the purchaser in such sale, (b) as provided in
Sections 5.4 and 5.5 and (c) an assignment by the Investor of this Agreement to
an Affiliate of the Investor; provided that if the Investor assigns this
Agreement to an Affiliate, the Investor shall be relieved of its obligations
under this Agreement but (i) all rights, remedies and obligations of the
Investor hereunder shall continue and be enforceable and exercisable by and
against such Affiliate, and (ii) the Company’s obligations and liabilities
hereunder shall continue to be outstanding.

Section 6.9 Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

Section 6.10 No Third-Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investor any benefit, right or remedies, except that (i) the
provisions of Section 4.4 shall inure to the benefit of the persons referred to
in that Section and (ii) the provisions of Section 5.5 shall inure to the
benefit of the persons holding Capital Securities during any tacked holding
period, as contemplated by that Section.

Section 6.11 Entire Agreement, etc. This Agreement (including the Annexes and
Schedules hereto) constitutes the entire agreement, and supersedes all other
prior agreements, understandings, representations and warranties, both written
and oral, between the parties, with respect to the subject matter hereof. For
the avoidance of doubt, the Securities Purchase Agreement shall remain in full
force and effect, except as expressly amended by this Agreement.

Section 6.12 Counterparts and Facsimile. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by facsimile and such facsimiles will
be deemed as sufficient as if actual signature pages had been delivered.

Section 6.13 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled (without the necessity of posting a bond) to
specific performance of the terms hereof, this being in addition to any other
remedies to which they are entitled at law or equity.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

      FIRST BANCORP
By:
  /s/ Aurelio Alemán
 
   



    Name: Aurelio Alemán
Title: Chief Executive Officer &
President



      UNITED STATES DEPARTMENT OF THE TREASURY



      By: /s/ Herbert M. Allison



    Name: Herbert M. Allison, Jr.
Title: Assistant Secretary for Financial Stability

ANNEX A

FORM OF AMENDED WARRANT
ANNEX B

FORM OF NEW CERTIFICATE OF DESIGNATIONS
ANNEX C

FORM OF OPINION



a)   The Company is duly organized, validly existing and in good standing under
the laws of the Commonwealth of Puerto Rico and has all necessary power and
authority to own, operate and lease its properties and to carry on its business
as it is being currently conducted.



b)   FirstBank Puerto Rico has been duly organized and is validly existing and
in good standing under the laws of the Commonwealth of Puerto Rico and has all
necessary power and authority to own, operate and lease its properties and to
carry on its business as it is being currently conducted.



c)   The outstanding shares of capital stock of the Company have been duly
authorized and are validly issued and outstanding, fully paid and nonassessable,
and subject to no preemptive rights (and were not issued in violation of any
preemptive rights).



d)   The Company has the corporate power and authority to execute and deliver
the Agreement and the Amended Warrant and to carry out its obligations
thereunder (which includes the issuance of the Capital Securities, the
Underlying Common Shares, the Amended Warrant and the Warrant Shares).



e)   The execution, delivery and performance by the Company of the Agreement and
the Amended Warrant and the consummation of the transactions contemplated
thereby, have been duly authorized by all necessary corporate action on the part
of the Company and its shareholders, no further approval or authorization is
required on the part of the Company and no further approval or authorization is
required on the part of the Company’s shareholders, including, without
limitation, by any rule or requirement of any national stock exchange.



f)   The Capital Securities have been duly and validly authorized by all
necessary action, and, when issued and delivered pursuant to the Agreement, such
Capital Securities will be duly and validly issued and fully paid and
nonassessable, will not be issued in violation of any preemptive rights, will
not subject the holder thereof to personal liability and, when issued         ,
will rank senior to or parri passu with all other series or classes of Preferred
Stock then outstanding.



g)   The Underlying Common Shares have been duly and validly authorized by all
necessary action and reserved for issuance upon conversion of the Capital
Securities and when so issued in accordance with the terms of the New
Certificate of Designations will be validly issued, fully paid and
nonassessable.



h)   The Amended Warrant has been duly and validly authorized by all necessary
action and, when executed and delivered as contemplated in the Agreement, will
constitute a valid and legally binding obligation of the Company enforceable
against the Company in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity.



i)   The Warrant Shares have been duly and validly authorized by all necessary
action and reserved for issuance by the Company and when so issued and delivered
in accordance with the terms of the Amended Warrant for an exercise price per
share in excess of the par value of the Warrant Shares will be validly issued,
fully paid and non-assessable.



j)   Assuming the due execution and delivery by the other party thereto, the
Agreement and the Amended Warrant are valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as the same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles, regardless of whether such
enforceability is considered in a proceeding at law or in equity.



k)   The execution, delivery and performance by the Company of the Agreement,
the Amended Warrant, and the consummation of the transactions contemplated
thereby, and compliance by the Company with the provisions thereof, will not
(A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Company or any
Company Subsidiary under any of the terms, conditions or provisions of its
organizational documents or under any material agreement, contract, indenture,
lease, mortgage, power of attorney, evidence of indebtedness, letter of credit,
license, instrument, obligation, purchase or sales order, or other commitment,
whether oral or written, identified on Schedule A attached hereto, which the
Company has represented lists all material agreements and instruments to which
it is a party or by which it or any of its properties is bound or (B) subject to
compliance with the statute and regulations referred to in Section 3.5(b) of the
Agreement violate any statute, rule or regulation or any judgment, ruling,
order, writ, injunction or decree known to us after reasonable inquiry that is
applicable to the Company or any Company Subsidiary or any of their respective
properties or assets except, in the case of clause (B), for those occurrences
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.



l)   Other than the filing of any current report on Form 8-K required to be
filed with the SEC, such filings and approvals as are required to be made or
obtained under any state “blue sky” laws and such consents and approvals that
have been made or obtained no notice to, filing with, exemption or review by, or
authorization, consent or approval of, any Governmental Entity is required to be
made or obtained by the Company in connection with the consummation by the
Company of the Exchange.



m)   The Company is not nor, after giving effect to the issuance of the Capital
Securities pursuant to the Agreement, would be on the date hereof an “investment
company” or an entity “controlled” by an “investment company,” as such terms are
defined in the Investment Company Act of 1940, as amended.

In giving the opinions set forth above (other than those opinions set forth in
Sections (j) and (m)), counsel may rely as to matters governed by the laws of
the Commonwealth of Puerto Rico on opinions of counsel licensed to practice in
that Commonwealth.

ANNEX D

FORM OF WAIVER

In consideration for the benefits I will receive as a result of the
participation of FIRST BANCORP (together with its subsidiaries and affiliates,
the “Company”), which is either my employer or the sole shareholder of my
employer, in the United States Department of the Treasury’s (the “Treasury”)
Capital Purchase Program and/or any other economic stabilization program
implemented by the Treasury under the Emergency Economic Stabilization Act of
2008 (as amended, supplemented, or otherwise modified, the “EESA”) (any such
program, including the Capital Purchase Program, a “Program”), I hereby
voluntarily waive any claim against the United States (and each of its
departments and agencies) or the Company or my employer, or any of their
respective directors, officers, employees and agents for any changes to my
compensation or benefits that are required to comply with the executive
compensation and corporate governance requirements of Section 111 of the EESA,
as implemented by any guidance or regulations issued and/or to be issued
thereunder, including without limitation the provisions for the Capital Purchase
Program, as implemented by any guidance or regulation thereunder, including the
rules set forth in 31 C.F.R. Part 30, or any other guidance or regulations under
the EESA and the applicable requirements of the Exchange Agreement by and among
the Company and the Treasury dated as of July 7, 2010 (such requirements, the
“Limitations”).

I acknowledge that the Limitations may require modification or termination of
the employment, compensation, bonus, incentive, severance, retention and other
benefit plans, arrangements, policies and agreements (including so-called
“golden parachute” agreements), whether or not in writing, that I may have with
the Company or my employer or in which I may participate as they relate to the
period the United States holds any equity or debt securities of the Company
acquired through a Program or for any other period applicable under such Program
or Limitations, as the case may be, and I hereby consent to all such
modifications.

This waiver includes all claims I may have under the laws of the United States
or any other jurisdiction (whether or not in existence as of the date hereof)
related to the requirements imposed by the Limitations, including without
limitation a claim for any compensation or other payments or benefits I would
otherwise receive, any challenge to the process by which the Limitations are or
were adopted and any tort or constitutional claim about the effect of these
Limitations on my employment relationship and I hereby agree that I will not at
any time initiate, or cause or permit to be initiated on my behalf, any such
claim against the United States, the Company, my employer or their respective
directors, officers, employees or agents in or before any local, state, federal
or other agency, court or body.

I agree that, in the event and to the extent that the Compensation Committee of
the Board of Directors of the Company or similar governing body (the
“Committee”) reasonably determines that any compensatory payment and benefit
provided to me, including any bonus or incentive compensation based on
materially inaccurate financial statements or performance criteria, would cause
the Company to fail to be in compliance with the Limitations (such payment or
benefit, an "Excess Payment”), upon notification from the Company, I shall repay
such Excess Payment to the Company within 15 business days. In addition, I agree
that the Company shall have the right to postpone any such payment or benefit
for a reasonable period of time to enable the Committee to determine whether
such payment or benefit would constitute an Excess Payment.

I understand that any determination by the Committee as to whether or not,
including the manner in which, a payment or benefit needs to be modified,
terminated or repaid in order for the Company to be in compliance with
Section 111 of the EESA and/or the Limitations shall be a final and conclusive
determination of the Committee which shall be binding upon me. I further
understand that the Company is relying on this letter from me in connection with
its participation in a Program.

1

IN WITNESS WHEREOF, I execute this waiver on my own behalf, thereby
communicating my acceptance and acknowledgement to the provisions herein.

Respectfully,

     
Name:
Title:

Date:SCHEDULE A

CAPITALIZATION

Response to Section 3.1(b):

Capitalization Date: June 30, 2010

Common Stock

Par value: $1.00 per share

Total Authorized: 750,000,000 shares authorized

Outstanding: 92,542,722 (102,444,549 shares issued less 9,897,800 shares in
treasury)

Subject to warrants, options, convertible securities, etc.:

         
Options:
    2,455,310  
Warrants:
  5,842,259 (issued to Investor on January 16, 2009)
Convertible Securities:
    0  
 
       
Total:
    8,297,569  

Reserved for benefit plans and other issuances: 3,767,784

Remaining authorized but unissued: 645,391,925

Shares issued after Capitalization Date (other than pursuant to warrants,
options, convertible securities, etc. as set forth above): None

Shares proposed to be issued:

Common Stock to be sold to institutional investors for at least $500 million

Common stock to be issued on conversion of Fixed Rate Cumulative Mandatorily
Convertible Preferred Stock, Series G.

Common Stock to be issued in exchange for Series A through E Preferred Stock

Common Stock to be issued on exercise of Rights to be issued to holders of
Common Stock.

         
Preferred Stock
       
 
       
Par value: $1.00
        Total Authorized: 50,000,000 shares authorized

Outstanding (by series):
  3,600,000 shares of 7.125% Noncumulative Perpetual    Monthly Income Preferred
Stock, Series A


3,000,000 shares of 8.35% Noncumulative Perpetual Monthly Income Preferred
Stock, Series B
4,140,000 shares of 7.40% Noncumulative Perpetual Monthly Income Preferred
Stock, Series C
3,680,000 shares of 7.25% Noncumulative Perpetual Monthly Income Preferred
Stock, Series D
7,584,000 shares of 7.00% Noncumulative Perpetual Monthly Income Preferred
Stock, Series E
400,000 shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series F

Reserved for issuance: None

Remaining authorized but unissued: 27,596,000

Proposed to be issued:

Fixed Rate Cumulative Mandatorily Convertible Preferred Stock, Series G, in
exchange for Series F Preferred Stock

SCHEDULE B

COMPANY MATERIAL ADVERSE EFFECT

Response to Section 3.7:

Regulatory Action

On June 4, 2010, the Company announced that its wholly-owned subsidiary bank,
FirstBank Puerto Rico (the “Bank”), has agreed to a Consent Order dated June 2,
2010 (the “Order”) with the Federal Deposit Insurance Corporation and the Office
of the Commissioner of Financial Institutions of Puerto Rico. Pursuant to the
Order, the Bank has agreed to take certain actions designed to improve the
financial condition of the Bank. The Company also announced that it entered into
a written agreement dated June 3, 2010 with the Federal Reserve Bank of New
York. Copies of these agreements are included in a Current Report on Form 8-K
filed on June 4, 2010 with the U.S. Securities and Exchange Commission (SEC).
The 8-K can be accessed through the Corporation’s website at
www.firstbankpr.com, Investor Relations section, or at the SEC website at
www.sec.gov.

2010 Results of Operations

For the first quarter of 2010 the Company reported a net loss of $107.0 million,
or $(1.22) per diluted share. The Company expects a net loss from operations for
the second quarter of 2010.

2